Appellant was convicted of unlawfully engaging in and pursuing the occupation and business of selling intoxicating liquors in violation of the local option law, and was allotted two years in the penitentiary by the verdict of the jury.
It is contended the indictment is insufficient, and does not charge an offense against the law. The writer is firmly of the opinion that the contention is correct, but the majority of this court has decided the other way in Slack v. State, 61 Tex. Crim. 372, 136 S.W. Rep., 1073; Bell v. State, 62 Tex. Crim. 242, 137 S.W. Rep., 670, and Dozier v. State,62 Tex. Crim. 258, 137 S.W. Rep., 679. These cases overrule the previous opinions of this court. Under the opinions of the majority above cited, the indictment is held sufficient.
There is no evidence in the record, and the judgment will be affirmed.
Affirmed.